DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 and 6/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are other than black and white lined drawings.  For example, FIG. 2 appears to have gray lines and improper shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The abstract of the disclosure is objected to because it includes information that is a repeat of the title and uses phrasing from the claim and not in narrative form.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied.  In addition, the form and legal phraseology often used in patent claims should be avoided.
Claim Objections
Claims 35-40 are objected to because of the following informalities:  the preamble for the CRM claim 35 recites in part “program codes for use by a terminal device” which may be interpreted as nonfunctional descriptive material because “for use” does not require the codes to be computer executable. Examiner suggest amending the language to recite “program code representing software executed by a processor of the terminal device” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27-28 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0227938 (hereinafter Lee).
Regarding claims 21, 28 and 35, Lee discloses a terminal device, medium, and method comprising: obtaining, by a terminal device, resource configuration information, wherein the resource configuration information indicates a resource for the terminal device to use to send a scheduling request ([0010]: details receiving, by a UE, SR resource configuration information from a base station), and the resource is ([0092][0094]: details UE may transmit a preamble via a PRACH; control information transmitted from the UE to the BS include SR); and sending, by the terminal device, the scheduling request to a network device on the resource indicated by the resource configuration information ([0010]; FIG. 18(b), S1811: details UL scheduling request + BSR; transmitting, by the UE, an SR through the default SR resource or the additional SR resource to the base station), the scheduling request requesting to send an amount of uplink data by the terminal device to the network device ([0010]; FIG. 18(b), S1811: details UL scheduling request + BSR, as requesting to send an amount), and the scheduling request carrying a sequence that has a preset correspondence with the amount of uplink data that is requested to be sent by the terminal device to the network device ([0226]-[0229]: details BSR; buffer size fields indicating the buffer state of four groups, as a preset correspondence).

Regarding claim 27 and 34, Lee discloses wherein obtaining, by the terminal device, the resource configuration information comprises: receiving, by the terminal device, the resource configuration information sent by the network device ([0010]: details receiving, by a UE, SR resource configuration information from a base station, as network device); or obtaining, by the terminal device, the resource configuration information from a local cache, wherein the resource configuration information is configured by the network device for the terminal device when the terminal device is initialized. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 29, 31, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2018/0279363 (hereinafter Su).
Regarding claims 22, 29, and 36, Lee does not explicitly teach wherein the scheduling request comprises a plurality of symbol groups in a time domain, and each symbol group comprises a cyclic prefix and at least one symbol. 
However, Su teaches the scheduling request comprises a plurality of symbol groups in a time domain (FIG. 4; FIG. 5B: details transmit NPRACH to report scheduling request; scheme 4 NPRACH with 4 symbol groups along the time axis, as plurality of symbol groups in time domain), and each symbol group comprises a cyclic prefix and at least one symbol (FIG. 5B; [0089]: details each symbol group in scheme 4 has a CP; one symbol group in the NPRACH contains one symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include scheduling request comprises a plurality of symbol groups in a time domain, and each symbol group comprises a cyclic prefix and at least one 

Regarding claims 24, 31 and 38, Lee does not explicitly teach wherein the scheduling request comprises a plurality of sequences carried on a plurality of symbol groups with each symbol group comprising symbols, sequences carried on different symbol groups of the scheduling request are different, and sequences carried on different symbols in a same symbol group are same.  
However, Su teaches the scheduling request comprises a plurality of sequences carried on a plurality of symbol groups with each symbol group comprising symbols FIG. 5B: details Scheme 3), sequences carried on different symbol groups of the scheduling request are different (FIG. 5B: details Scheme 3; C2 in one symbol group and C3 in another symbol group), and sequences carried on different symbols in a same symbol group are same (FIG. 5B: details Scheme 3; all C3 within one symbol group).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include scheduling request comprises a plurality of sequences carried on a plurality of symbol groups with each symbol group comprising symbols, sequences carried on different symbol groups of the scheduling request are different, and sequences carried on different symbols in a same symbol group are same of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).

s 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su and US 2013/0208665 (hereinafter Baldemair).
Regarding claims 23, 30, and 37, Lee does not explicitly teach wherein the scheduling request is sent in a single-carrier frequency-hopping manner.
However, Baldemair teaches wherein the scheduling request is sent in a single-carrier frequency-hopping manner ([0040]: details UE has a scheduling request to send; retaining single-carrier property; together with the frequency hopping).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baldemair and include the scheduling request is sent in a single-carrier frequency-hopping manner of Baldemair with Lee.  Doing so would efficiently exploit the resources set (Baldemair, at paragraph [0041]).

Claims 25-26, 32-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su, Baldemair and US 2017/0094689 (hereinafter Lin).
Regarding claims 25, 32 and 39, Lee does not explicitly teach wherein the scheduling request is send in a single-carrier manner, and the scheduling request comprises a plurality of sequences transmitted respectively in a plurality of symbol groups during a repeated sending period of the scheduling request, the plurality of symbol groups located at a same subcarrier location, and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request.  
([0040]: details UE has a scheduling request to send; retaining single-carrier property).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baldemair and include the scheduling request is sent in a single-carrier manner of Baldemair with Lee.  Doing so would efficiently exploit the resources set (Baldemair, at paragraph [0041]).
Moreover, Su teaches the scheduling request comprises a plurality of sequences transmitted respectively in a plurality of symbol groups during a repeated sending period of the scheduling request (FIG. 1; [0013][0015]: details NPRACH as scheduling request; repeat N times NPRACH transmit with plurality of symbol groups having sequences of scheduling request), and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request (FIG. 1; [0060]: details 2nd NPRACH transmit, as at least one repeated sending period of the scheduling request).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su, and include the scheduling request comprises a plurality of sequences transmitted respectively in a plurality of symbol groups during a repeated sending period of the scheduling request, and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).
(FIG. 8; [0073]: details single subcarrier for at least one of the preamble symbol groups corresponds to a first subcarrier frequency… remaining preamble symbol groups correspond to the first subcarrier frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lin, and include the plurality of symbol groups located at a same subcarrier location of Lin with Lee.  Doing so would provide for improved operation of low-power wireless equipment (Lin, at paragraph [0004]).

Regarding claim 26, 33 and 40, Lee does not explicitly teach wherein sequences carried on different symbol groups are different, and sequences carried on different symbols in a same symbol group are different. 
However, Su teaches sequences carried on different symbol groups are different (FIG. 5A: details Scheme 2; C10, C11, C12… in one symbol group and C15, C16, C17… in another symbol group are different), and sequences carried on different symbols in a same symbol group are different (FIG. 5A: details Scheme 2; C10, C11, C12… in one symbol group are different). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include sequences carried on different symbol groups are different, and sequences carried on different symbols in a same symbol group are different of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan (US2013/0182623) details scheduling an uplink data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASPER KWOH/           Patent Examiner, Art Unit 2415